Citation Nr: 0908860	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C. § 1151 for the veteran's 
death, claimed as a result of treatment at a VA medical 
facility. 

3.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who served on active duty from September 1976 to 
March 1981, died in February 2006.  The appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2006 and the immediate 
cause of death was sepsis with respiratory failure.  Acute 
renal failure, uncontrolled non-insulin dependent diabetes 
mellitus, and hypertension were other underlying conditions 
contributing to death.

2.  At the time of the Veteran's death, service-connection 
was in effect for a right knee disability, rated 30 percent 
disabling, a left knee disability, rated 20 percent 
disabling, left lower extremity peripheral vascular disease, 
rated 20 percent disabling, and right lower extremity 
peripheral vascular disease, rated 20 percent disabling.  

3.  Effective January 10, 2000, the Veteran was awarded a 
total disability rating due to individual unemployability.

4.  Sepsis, respiratory failure, a renal disorder, 
hypertension, and diabetes mellitus were not affirmatively 
shown to have had their onset during service; were unrelated 
to an injury, disease, or event of service origin; were not 
caused by the service-connected disabilities; the service-
connected disabilities did not contribute substantially or 
materially to the cause of the Veteran's death.  

5.  The Veteran's cause of death was not caused by VA 
treatment or the proximate result of a lack of skill, 
carelessness, negligence or error in judgment, or unforeseen 
event in VA treatment.

6.   The Veteran did not have a totally disabling service-
connected disability for a continuous period of at least ten 
years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death. 38 
U.S.C.A. §§ 1131, 1133, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for compensation for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1151 have 
not been met.  38 U.S.C.A. § 1151 (West 2002). 

3.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) Veteran status; 
2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre-adjudication VCAA notice by 
a letters dated in February 2006.  The appellant was notified 
of the evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
Veteran's service-connected disabilities caused or 
contributed to the Veteran's death or evidence or the Veteran 
died of a service-connected injury or disease.  The appellant 
was also notified that if the Veteran was rated totally 
disabled due to service-connected disability for at least 10 
years before his death she would be entitled to dependency 
and indemnity compensation.

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of 
the evidence and information required to substantiate the 
claim based on a previously service-connected condition and 
for a condition not yet service connected, except for a 
statement of the conditions, if any, for which the Veteran 
was service-connected at the time of his death).

As a statement of the conditions for which the Veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content is presumed 
prejudicial, but the presumption is rebutted by actual 
knowledge on the part of the appellant as she was informed of 
the Veteran's service-connected conditions by means of the 
July 2006 rating decision and May 2007 statement of the case 
and she was afforded the opportunity to submit additional 
evidence in support of her claims.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The appellant also referred to 
the Veteran's service-connected disabilities in the November 
2006 notice of disagreement.  The Board finds that the 
appellant had actual notice of the conditions for which the 
Veteran was service-connected at the time of his death.

The appellant was not provided the evidentiary requirements 
necessary to satisfy her claim for benefits pursuant to 38 
U.S.C. § 1151 for the veteran's death.  However, the 
essential fairness of the adjudication was not affected 
because the appellant had actual knowledge of what was 
necessary to substantiate her claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The appellant has 
submitted argument in which she describes how the medical 
treatment caused the Veteran's death.  See the November 2006 
notice of disagreement.  It is therefore clear that the 
appellant was and is well aware of the evidence needed to 
substantiate her claim for benefits pursuant to 38 U.S.C. § 
1151 for the veteran's death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) observed that a claim 
of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the appellant 
was provided notice as to elements (2) and (3) as detailed 
above.  The appellant was not provided notice as to elements 
(4) and (5), degree of disability and effective date.  
Element (4) is meaningless in a death claim.  Because her 
claims are being denied, element (5) is moot.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
treatment records, VA records and private medical records.  
The duty to assist includes obtaining a medical opinion when 
such is necessary to make a decision on the claims.  VA 
medical opinions were obtained in May 2006 and May 2007 as to 
the cause of the Veteran's death including whether VA medical 
treatment caused the Veteran's death, and whether the 
service-connected disabilities caused or contributed to the 
Veteran's death.  As the appellant has not identified any 
additional evidence pertinent to her claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.



Factual Background

The appellant's claim was received in February 2006.  She 
alleged entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 due the Veteran receiving a 100 
percent disability rating for over 10 years prior to his 
death.

According to the death certificate, the Veteran died in 
February 2006, at the age of 46.  The cause of death was 
sepsis with respiratory failure.  Acute renal failure and 
uncontrolled non-insulin dependent diabetes mellitus were 
listed as other underlying conditions contributing to death 
were listed as underlying causes of death.  The Veteran was 
awarded a total disability rating due to individual 
unemployability, effective January 10, 2000.

At the time of the Veteran's death, service-connection was in 
effect for a right knee disability, rated 30 percent 
disabling, a left knee disability, rated 20 percent 
disabling, left lower extremity peripheral vascular disease, 
rated 20 percent disabling, and right lower extremity 
peripheral vascular disease, rated 20 percent disabling.

The service treatment records to include the report of 
separation examination contain no complaint, finding, or 
history of the signs or symptoms of sepsis, respiratory 
failure, a renal disorder, diabetes mellitus, or 
hypertension.  The Medical Board examination report dated in 
September 1980 indicates that examination of the heart, 
lungs, genito-urinary, and vascular systems were normal.  

An autopsy report, dated in February 2006, indicated that the 
Veteran's cause of death was due to diabetes mellitus and 
hypertension complications.  Complications included renal 
failure and atherosclerotic and hypertensive heart disease.  
The renal failure contributed to cardiac arrest secondary to 
hyperkalemia and anoxic brain injury.  The atherosclerotic 
and hypertensive heart disease resulted in moderate to severe 
focal atherosclerosis of the coronary arteries and 
cardiomegaly.  Right lower lobe pneumonia and sepsis were 
listed as comorbid conditions.  The examiner noted that 
hyperkalemia is the most serious electrolyte abnormality 
because it can result in lethal arrythmias.  As to the 
etiology of the hyperkalemia, it was noted that it can be 
multifactorial, to include acute renal failure and 
rhabdomyolysis.  The most common cause of decreased potassium 
secretion, however, is renal failure usually due to diabetes 
mellitus and hypertension.  Upon admission, the Veteran's 
potassium level was 9.0 mEq/L and his two subsequent cardiac 
arrests were due to this severe hyperkalemia secondary to 
renal failure.  The report concluded that the Veteran died 
from anoxic encephalopathy due to cardiac arrest secondary to 
hyperkalemia and that his hospital course was further 
complicated with pneumonia and sepsis. 

In May 2006, a VA examiner opined that it was less likely 
than not that any of the Veteran's service-connected 
disabilities were related to his cause of death.  The 
examiner's rationale was based upon familiarity with the 
Veteran and a review of the record.  He noted that the 
Veteran was a totally noncompliant patient who had been 
discharged from the Mental Health Clinic after failing to 
report for his appointments, had a history of massive doses 
of psychiatric drugs, and had was addicted to large doses of 
morphine.  Additionally, the Veteran had been using a 
motorized wheelchair for years due to his morbid obesity and 
inability to walk.

In her November 2006 notice of disagreement, the appellant 
alleged that VA's medical treatment contributed to the 
Veteran's cause of death.  She argued that the Veteran was 
incorrectly administered potassium chloride.

In May 2007, the VA examiner submitted an addendum in which 
he opined that VA treatment did not result in any additional 
disability that led to the Veteran's cause of death. His 
rationale was that the Veteran's cause of death had been 
established.  He further noted that renal failure was a 
complications of diabetes mellitus and that the Veteran had 
contributed to his demise through his non-compliant behavior, 
which included morphine addiction, morbid obesity, and 
failure to keep appointments and follow instructions.  He 
further opined that the Veteran received excellent care from 
the VA and that the treatment records did not reveal any 
errors in standard of care.

Law and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular-renal disease or diabetes 
mellitus became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).


Analysis

The factual and legal question presented is whether service 
connection is warranted for the fatal sepsis, respiratory 
failure, a renal disorder, hypertension, and diabetes 
mellitus, which were identified on the death certificate and 
autopsy report as having caused the Veteran's death.

Based on the available service treatment records, sepsis, 
respiratory failure, a renal disorder, hypertension, and 
diabetes mellitus were not affirmatively shown to be present 
during service.  As there is no competent evidence either 
contemporaneous with or after service that sepsis, 
respiratory failure, a renal disorder, hypertension, and 
diabetes mellitus were otherwise noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

There is no medical evidence of a diagnosis of 
cardiovascular-renal disease or hypertension within the first 
post-service year.  Review of the record shows that the first 
diagnosis of hypertension was in 1990.  See the March 1990 VA 
examination report.  The examination report indicates that 
the Veteran reported having hypertension since 1979, but as 
discussed above, the service treatment records do not show 
any evidence of hypertension.  Service connection for 
hypertension was denied in an October 1990 rating decision.  
The earliest post-service evidence of renal failure was in 
December 2005, which is over twenty years after service 
separation. The earliest post-service evidence of diabetes 
mellitus is in January 2003, which is over twenty years after 
service separation.  Given the absence of the documentation 
of cardiovascular-renal disease or diabetes mellitus in the 
first post-service year, entitlement to service connection 
for such disabilities may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent evidence of record that relates the fatal 
sepsis, respiratory failure, a renal disorder, hypertension, 
and diabetes mellitus to an injury, disease, or event of 
service origin, service connection for the fatal sepsis, 
respiratory failure, a renal disorder, and diabetes mellitus 
under 38 C.F.R. § 3.303(d) is not established.  

There is no other evidence that a service-connected 
disability, including a right knee disability, a left knee 
disability, left lower extremity peripheral vascular disease, 
and right lower extremity peripheral vascular disease, caused 
or contributed to the cause of the Veteran's death.  As 
discussed above, the May 2006 VA examination report indicates 
that the examiner opined that it was less likely than not 
that any of the service-connected disabilities were related 
to the veteran's cause of death.  The Board finds that there 
is no factual or legal basis to conclude that a service-
connected disability caused or contributed to the cause of 
Veteran's death.  38 C.F.R. § 3.312(c).

The appellant also argues that service connection is 
warranted for the Veteran's cause of death pursuant to 
38 U.S.C.A. § 1151.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's death, it must be shown that 
the hospital care or medical or surgical treatment caused the 
veteran's death; and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care or medical 
or surgical treatment without the veteran's informed consent.  
38 C.F.R. § 3.361(d)(1) (2008).

The appellant has not argued that VA furnished care without 
the Veteran's informed consent.  Accordingly, the analysis of 
the claim will focus on whether VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.

As for the appellant's contention that the VA's care ( the 
administration of potassium chloride) led to complications 
that contributed to the Veteran's cause of death, where, as 
here, the determinative issue involves a question of medical 
causation, which is not capable of lay observation, competent 
medical evidence is required to substantiate the claim, 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372, (Fed. Cir. 2007).  Moreover, in May 2007, a VA 
examiner opined that VA treatment did not result in any 
additional disability or result in the Veteran's cause of 
death and VA treatment records did not reveal any errors in 
standard of care.  Accordingly, the Board finds that the 
objective evidence of record does not demonstrate that the 
Veteran's death was caused by VA treatment or was the 
proximate result of a lack of skill, carelessness, negligence 
or error in judgment, or unforeseen event in VA treatment.  
38 U.S.C.A. § 1151.

As the Board may consider only competent independent medical 
evidence to support its finding on the question of medical 
causation, which is not capable of lay observation, and as 
there is no competent favorable evidence that the fatal 
sepsis, respiratory failure, renal disorder, hypertension, 
and diabetes mellitus had onset in service or were 
etiologically related to an injury, disease, or event of 
service origin, or that the adjudicated service-connected 
right knee disability, left knee disability, left lower 
extremity peripheral vascular disease, and right lower 
extremity peripheral vascular disease, caused or contributed 
to the cause of the Veteran's death, the preponderance of the 
evidence is against the claim that the Veteran's death was 
related to service or to a service-connected disability and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  The preponderance of the evidence is 
against the claim that the Veteran's death was caused by VA 
treatment or was the proximate result of a lack of skill, 
carelessness, negligence or error in judgment, or unforeseen 
event in VA treatment and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  The claims 
are denied.  

Claim under 38 U.S.C.A. § 1318

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the Veteran's death, the Veteran had 
a service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death.

The record shows that the Veteran had a 100 percent rating 
due to individual unemployability as of January 10, 2000.  As 
such, the Veteran was not in receipt of a 100 percent 
disability rating for service-connected disabilities for the 
statutory 10 year period of time prior to his death.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).






ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is denied.

Entitlement to DIC benefits pursuant to 38 C.F.R. § 1151 is 
denied. 



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


